Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Yin Sowatzke on 8/6/2021.
Replace all previous versions of claims 11 and 21 with the following:
--Claim 11 (Currently amended):  The method of claim 10, wherein the carboxylic acid is a C1-C22 carboxylic acid and wherein the peroxycarboxylic acid is a C1-C22 peroxycarboxylic acid.—
--Claim 21 (Currently amended):   The method of claim 10, wherein the magnesium salt is magnesium sulfate and the hydronium salt is sulfuric acid.—
Claims 24 and 25: line 2, before “peroxycarboxylic” insert –diluted--
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of claim 10, specifically limiting the claimed composition and claimed steps to “consisting of” in combination with detecting conductivity signals from the ionic compound, wherein the ionic compound consists of a magnesium salt or a hydronium salt.   The closest prior art of McVay which teaches measuring the conductivity of the peroxyacetic acid concentration, but fails to teach measuring the conductivity of the claimed ionic compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc